DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/23/2022 with respect to claims 12 and 22 have been fully considered but they are not persuasive.  Specifically, Applicant argues that claim 12 has been amended similarly to claims 1 and 25 and therefore has overcome the prior art.  The examiner cannot agree.  There is no processor claimed in claim 12 and therefore, the step of receiving the first frame and outputting the first frame can be performed by an element separate from the element which receives the second frame, performs blending, and then outputs a blended image.  Therefore, Nash still reads on claim 12.
Applicant makes similar arguments with respect to claim 22.  However, there is nothing in claim 22 which requires the means for receiving the first frame, the means for outputting the first frame, the means for receiving the second frame, and the means for blending to be the same structure.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-21, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash et al. (US 2018/0096487 A1) hereinafter referenced as Nash.
Regarding claim 12, Nash discloses A method for camera processing, the method comprising: 
receiving a signal to transition from a first mode (Camera A mode) to a second mode (Camera B mode; [0124]; fig. 13), wherein a first frame (Output frame 5) is received via a first camera (Output frame 5 is ultimately derived from frames 3-5 of Camera A) configured to operate pursuant to the first mode, and wherein a second frame (Frame 6 of Camera B) is received via a second camera configured to operate pursuant to the second mode (fig. 13); 
receiving the first frame (Output frame 5; fig. 13) via the first camera when operating in the first mode (The output frame 5 is received by the display 132; fig. 1) 
outputting the first frame (The output frame 5 is displayed by the display; fig. 1); 
transitioning from the first mode to the second mode after outputting the first frame (Switches from camera A to camera B after output frame 5; fig. 13); 
receiving the second frame (Frame 6 of camera B) via the second camera when operating in the second mode (fig. 13); 
subsequent to transitioning from the first mode to the second mode, blending one or more pixels of the first frame with one or more pixels of the second frame to produce one or more blended pixels of a first blended frame (Output frame 5 is blended with frame 6 of camera B to generate output frame 6; fig. 13); 
outputting the first blended frame after the first frame (Output frame 6 is output after output frame 5; fig.13), 
receiving, after the second frame, a third frame (frame 7 of camera B) from the second camera when operating in the second mode (fig. 13); 
blending one or more pixels of the first blended frame (Output frame 6) with one or more pixels of the third frame (frame 7 of camera B) to produce a second blended frame (Output frame 7); and 
outputting the second blended frame after the first blended frame (Output frame 7 is output after output frame 6; fig.13).

Regarding claim 13, Nash discloses everything claimed as applied above (see claim 12), in addition, Nash discloses, wherein blending the one or more pixels of the first frame with the one or more pixels of the second frame comprises:
blending a first pixel of the one or more pixels of the first frame with a corresponding first pixel of the one or more pixels of the second frame to produce a first blended pixel of the one or more blended pixels of the first blended frame (Images are aligned and then combined.  Therefore, pixels of the first frame are blended with corresponding pixels of the second frame; [0058]; fig. 13). 

Regarding claim 15, Nash discloses everything claimed as applied above (see claim 14), in addition, Nash discloses, wherein blending the one or more pixels of the first blended frame with the one or more pixels of the third frame comprises:
blending a first pixel of the one or more blended pixels of the first blended frame with a corresponding first pixel of the one or more pixels of the third frame to produce a first blended pixel of the second blended frame (Images are aligned and then combined.  Therefore, pixels of the first frame are blended with corresponding pixels of the second frame; [0058], [0127]; figs. 12-13). 

Regarding claim 16, Nash discloses everything claimed as applied above (see claim 12), in addition, Nash discloses, wherein the first frame (Output frame 5; fig. 13) represents image data received at a first zoom level (Wide-angle; [0124]), and wherein the second frame represents image data received at a second zoom level (telephoto; [0124]), wherein the first zoom level differs from the second zoom level. 

Regarding claim 17, Nash discloses everything claimed as applied above (see claim 12), in addition, Nash discloses, wherein the one or more processors are further configured to:
blend one or more blended pixels of the first blended frame with pixels of a plurality of successive frames based on a recursive blending function that follows:
Y2’=α(Y1’) + (1-α)Y2,
wherein:
Y2’ represents a second blended frame,
Y1’ represents the first blended frame, and
Y2 represents a third frame ([0128]; Sout(n) is Y2’, S(n) is Y2, and Sout(n-1) is the Y1’).

Regarding 18, Nash discloses everything claimed as applied above (see claim 17), in addition, Nash discloses, wherein XM* comprises a geometrically warped frame that the first camera produces prior to the transition from the first mode to the second mode, wherein the transition from the first mode to the second mode initiates the application of the blending function that results in a blending of pixels from two input frames to produce a single blended output frame (Fig. 13; Frames are aligned prior to blending therefore frame 5 of the output frames has gone through warping.  Frame 5 is prior to the switch to the other mode which occurs between frames 5 and 6.  This frame is then blended with frame 6 of camera B to generate blended output frame 6; [0125]). 

Regarding claim 19, Nash discloses everything claimed as applied above (see claim 17), in addition, Nash discloses, further comprising:
blending the first blended frame with the third frame obtained via the second camera by applying a recursive blending function as follows:
Y2’=α(Y1’) + (1-α)Y2,
wherein:
Y2’ represents a second blended frame,
Y1’ represents the first blended frame, and
Y2 represents the third frame ([0128]; Sout(n) is Y2’, S(n) is Y2, and Sout(n-1) is the Y1’).

Regarding claim 20, Nash discloses everything claimed as applied above (see claim 12), in addition, Nash discloses, further comprising: 
receiving an nth frame from the second camera (Output Frame 8 which is ultimately from camera B), the nth frame received subsequent to the second frame (Frame 6 of camera B); 
determine (i) that a predefined number of frames have been obtained, or (ii) that a predefined duration of time has elapsed ([0131]; In order for the transition to occur over a particular time period, a determination that a predefined duration of time has elapsed must be made.  In addition, it should be pointed out that this claim element is not tied to any other claim element.), relative to the transition from the first mode to the second mode; and 
output the nth frame as a last blended frame (Output frame 8) of a blending transition process, wherein the last blended frame includes a lower pixel contribution of pixels from the first frame relative to a subsequent frame of the blending transition process (The blending transition process can be considered to be just frames 6-8 in which case the blending of output frame 5 and frame 6 of camera b initiates the transition process; fig. 13; [0128]; It is inherent from equation 5 that output frame 5 will be less present than output frame 6 in output frame 8.). 

Regarding claim 21, Nash discloses everything claimed as applied above (see claim 12), in addition, Nash discloses, wherein the first frame (Output frame 5; fig. 13) represents image data captured pursuant to a first zoom level (Wide-angle; [0124]), and wherein the second frame represents image data captured pursuant to a second zoom level (telephoto; [0124]), wherein the first zoom level differs from the second zoom level. 

Regarding claim 22, Nash discloses An apparatus configured for camera processing, the apparatus comprising:
means for determining to transition from a first camera mode to a second camera mode (User interface 134; [0036]; It is implied that a user has control over changing the zoom which would require switching cameras.), wherein the first camera mode includes a mode in which a first frame (output frame 5) is received via a first camera (camera A; fig. 13), and wherein the second camera mode includes a mode in which a second frame (Frame 6 of camera B) is received via a second camera; 
means for receiving (input of display 132) the first frame (output frame 5) via the first camera when operating in the first mode;
means for outputting (Display screen of display 132) the first frame;
means for transitioning from the first camera mode to the second camera mode (Processor 112 by way of the image fusing of fig. 13) after outputting the first frame (fig. 13); 
means for receiving (processor 112) the second frame via the second camera when operating in the second mode (fig. 13);
means for blending (Processor 12 by way of image fuser 118), subsequent to the transition from the first camera mode to the second camera mode, a first set of pixels of the first frame with a second set of pixels of the second frame to produce a first blended frame (Blended output frame 6; fig. 13); 
means for outputting the first blended frame (Display 132) after the first frame (fig. 13)
means for receiving (processor 112), after the second frame, a third frame (frame 7 of camera B) from the second camera when operating in the second mode (fig. 13);
means for blending (processor 112) one or more pixels of the first blended frame with one or more pixels of the third frame to produce a second blended frame (Output frame 7); and
means for outputting the second blended frame (display 132) after the first blended frame.

Regarding claim 23, Nash discloses everything claimed as applied above (see claim 22), in addition, Nash discloses, wherein the means for blending the first set of pixels with the second set of pixels comprises:
means for blending a first pixel of the first set of pixels with a corresponding first pixel of the second set of pixels (Processor 112 by way of image fuser 118 and image aligner 122.  Images are aligned and then combined.  Therefore, pixels of the first frame are blended with corresponding pixels of the second frame; [0058]; fig. 13). 

Regarding claim 24, Nash discloses everything claimed as applied above (see claim 22), in addition, Nash discloses, further comprising:
means for blending the first blended frame with successive frames received from the second camera (Processor 112 by way of image fuser 118; fig. 13). 


Allowable Subject Matter
Claims 1-2, 4-11, 25-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Nash (US 2018/0096487), the closest prior art, teaches blending images when a camera transitions from a first mode to a second mode.  However, the processor 112 is the only element that can read on the claimed processor.  Therefore, output frame 5 can no longer read on the first frame as it is not received by the processor as claimed.  Rather, output frame 5 is output by the processor 112 in Nash.

Regarding claim 25, it recites similar limitations to claim 1 and is therefore allowable for the same reasons as stated above (see claim 1).

Regarding claims 2, 4-11, 26-28, and 30, they depend from one of claims 1 and 25 and are therefore allowable for the same reasons as stated above (see claims 1 and 25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/1/2022